Title: From Thomas Jefferson to Jean Antoine Gautier, 14 January 1799
From: Jefferson, Thomas
To: Gautier, Jean Antoine


          
            Dear Sir
            Philadelphia Jan. 14. 1799.
          
          Mr Tenche Coxe, a gentleman of eminence in these [states] […] in commerce & of great respectability in that line, having some business to transact in Paris, & desiring me to recommend some[one] to him on whom he may rely for negotiating it, I have taken the liberty of advising his application to you on the personal acquaintance I had the honour of having with you while at Paris, and the confidence in you which that inspired. I am in hopes the case falls within your course of business, & that he will have the benefit of your aid & influence which will be particula[rly]  gratifying to me. Accept I pray you my friendly & respectful salutations.
          
            Th: Jefferson
          
        